Determination of respondent Police Commissioner, dated April 11, 2000, which dismissed petitioner from her position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Madden, J.], entered January 4, 2001), dismissed, without costs.
*195Respondent’s findings that petitioner committed petit larceny while on duty and subsequently made false statements in the departmental investigation of the incident are supported by substantial evidence. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness (see, id. at 445; Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur — Nardelli, J.P., Tom, Sullivan, Rubin and Friedman, JJ.